Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 21, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Group II is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Applicant reserved the right to file a divisional application to the non-elected subject matter.
An action on the merits on Group I (claims 1-38) is contained herein.
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 (including claims depending thereon or claims that relate back to claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipshutz et al. (J’Org. Chem. May’2011).
This reference discloses a reaction mixture comprising one or more reactants, a catalyst, organic solvents and surfactant-water mixture on pages 4379-4385.  (See Abstract, Pages 4386-4390, Schemes and Tables).  These mixtures read on the instant claim.  Since this reference teaches the exact reaction mixture, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (Applied Organometallic Chem. July’2013).
This reference discloses a reaction mixture comprising one or more reactants, a catalyst, organic solvents and surfactant-water mixture on pages 615-618.  (See Abstract, Schemes and Tables).  These mixtures read on the instant claim.  Since this .
Claims 1-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arcadi et al. (Eur. J. Org. CHem.’2003).
This reference discloses a reaction mixture comprising one or more reactants, a catalyst, organic solvents and surfactant-water mixture on pages 4080-4085.  (See Abstract, Schemes and Tables).  These mixtures read on the instant claim.  Since this reference teaches the exact reaction mixture, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xin et al. (Synthesis 2007).
This reference discloses a reaction mixture comprising one or more reactants, a catalyst, organic solvents and surfactant-water mixture on pages 1970-1978.  (See Abstract, Schemes and Examples).  These mixtures read on the instant claim.  Since this reference teaches the exact reaction mixture, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Conclusion
	Claims 1-38 are pending.  Claims 1-38 are rejected.  No claims are allowed.






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624